El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para interpretar el Art. 3.4 de la Ley de Etica Gubernamental del Estado Libre Asociado de Puerto Rico (en adelante la Ley de Etica Gubernamental), según enmendado, 3 L.P.R.A. see. 1824, y así pautar su alcance preciso.
HH
El 21 de mayo de 1990, los peticionarios presentaron una demanda por daños y perjuicios contra el Estado Libre Asociado de Puerto Rico, varios médicos, su compañía de seguros y otros demandados. Alegaron que como conse-cuencia de la negligencia médica de éstos o de sus agentes o empleados, ocurrida en el Centro Médico de Mayagüez, ocasionaron la muerte de Emma Núñez Vega, madre de una de los demandantes y esposa de otro. La difunta había estado bajo tratamiento en el centro médico gubernamen-tal por razón de su estado de gravidez. Falleció cuando tenía treinta y dos (32) semanas de embarazo, luego que *723comenzara a sangrar por el orificio de una amniocentesis que le practicaron en dicho centro médico.
Luego de numerosos trámites procesales, el 23 de junio de 1994 se celebró una conferencia sobre el estado de los procedimientos ante el foro de instancia. La representación legal de los demandantes le informó al tribunal de instan-cia que aunque contaba con un perito patólogo, y luego de innumerables gestiones, no habían logrado aún contratar un ginecólogo que actuase como perito en su caso. Explicó el abogado de los demandantes que ninguno de los ginecó-logos consultados había accedido a servir de perito, por lo que se proponía remitir sendas cartas a treinta y dos (32) ginecólogos a través de toda la isla en un último esfuerzo por consegrar el perito que interesaban. En vista de lo anterior, el tribunal de instancia le concedió un término de sesenta (60) días para llevar a cabo la gestión aludida.
El 15 de julio de 1994 la parte demandante celebró un contrato con el ginecólogo Dr. Héctor Cintrón Príncipe, quien, además de ejercer en su oficina privada, laboraba como Médico V a jornada completa en el Departamento de Obstetricia y Ginecología del Hospital Regional de Bayamón. El doctor Cintrón comenzó de inmediato a pres-tar servicios como perito de la parte demandante. Para el 18 de septiembre de 1994, ya se le habían pagado al doctor Cintrón $3,000, por sus labores en el análisis del expe-diente médico del caso y sus reuniones con el abogado de la parte demandante para discutir lo pertinente al análisis aludido.
Así las cosas, año y medio más tarde, el 14 de febrero de 1996 el Estado presentó ante el foro de instancia la Moción Sobre Impugnación de Perito Médico, mediante la cual ar-gumentó que el Art. 3.4 de la Ley de Etica Gubernamental, según enmendado por el Art. 6 de la Ley Núm. 150 de 22 de diciembre de 1994 (3 L.P.R.A. see. 1824), prohibía que el referido doctor Cintrón pudiese servir como perito médico *724de los demandantes en el caso de autos, debido a que éste era empleado del Estado.
Por su parte, el 1ro de marzo de 1996 la peticionaria presentó su oposición a la moción de impugnación. Adujo que la disposición aplicable al caso de autos era el Art. 3.4(d) de la citada Ley Núm. 150, la cual fue aprobada el 22 de diciembre de 1994, varios meses después de que ellos suscribieron el contrato de peritaje médico con el doctor Cintrón. Alegó que no podía aplicarse la enmienda aludida de forma retroactiva, y que la aplicación de dicha disposi-ción a los hechos de este caso violaba la norma constitucio-nal que prohíbe el menoscabo de las obligaciones contrac-tuales, establecida por el Art. II, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1.
Trabada así la controversia, el 26 de agosto de 1996 el tribunal de instancia dictó una resolución, mediante la cual declaró con lugar la solicitud de impugnación presen-tada por el Estado y dispuso que el doctor Cintrón no podía participar como perito de la parte demandante en este caso.
Ante dicha determinación, el peticionario interpuso un recurso de certiorari en el Tribunal de Circuito de Apela-ciones, en el cual reprodujo los mismos planteamientos que había presentado ante el tribunal de instancia. Mediante Sentencia de 26 de febrero de 1997, el foro apelativo con-firmó la determinación del foro a quo.
Inconforme con el dictamen aludido, el 11 de abril de 1997, el peticionario acudió ante nos e hizo el señalamiento de error siguiente:
Erró el Honorable Tribunal del [sic] Circuito de Apelaciones al confirmar la Resolución del Tribunal de Instancia en la apli-cación retroactiva de la Ley 150, supra, la cual enmendaba el Art. 3.4 de la Ley de Etica Gubernamental y determinar que no viola derechos constitucionales al amparo del Art. 11, Sec. 7 de la Constitución del Estado Libre Asociado de Puerto Rico.
El 2 de mayo de 1997 expedimos el certiorari solicitado; *725el 9 de julio de 1997, el peticionario presentó su alegato; el 24 de octubre de 1997, el Procurador General de Puerto Rico presentó el suyo. Con el beneficio de ambas compare-cencias, pasamos a resolver.
II
A momento en que el caso de autos se presentó ante nos, este Tribunal no había resuelto aún una controversia análoga a la que ahora nos concierne, que estaba pendiente. En efecto, el 19 de agosto de 1997 emitimos nuestra decisión en García v. Hosp. Reg. de Guayama, 143 D.P.R. 829 (1997), y resolvimos, mediante sentencia, que en aquel caso la Ley de Etica Gubernamental no tenía el alcance que el Estado pretendía darle. En aquella ocasión, aunque la mayoría de este Tribunal concurrió con el resul-tado anunciado en la sentencia que emitimos, no formula-mos una opinión del Tribunal, porque no prevaleció entre nosotros un juicio mayoritario con respecto a todos los fun-damentos de nuestra decisión. En el caso de autos, sin embargo, una mayoría de este Foro comparte unos mismos criterios normativos, que fueron expresados o intimados por separado en las tres opiniones de conformidad emitidas en el caso García v. Hospital Reg. de Guayama, supra.
La controversia en García v. Hosp. Reg. de Guayama, supra, giraba en torno a la participación como peritos de médicos empleados por el Recinto de Ciencias Médicas de la Universidad de Puerto Rico. La de autos trata sobre la participación en calidad de perito de un médico empleado por el Hospital Regional de Bayamón. No obstante, tam-poco puede aplicarse aquí la Ley de Etica Gubernamental. Veamos por qué es ello así.
No hay duda alguna de que para las fechas cuando se celebró el contrato de peritaje en cuestión y cuando se ejecutó por primera vez, la Ley de Etica Guber-*726namental vigente no impedía de modo alguno que el doctor Cintrón sirviese de perito de la parte demandante en este caso. La disposición pertinente de dicha ley, su Art. 3.4, supra, sólo prohibía que un empleado gubernamental re-presentara o asesorara a una persona privada ante las agencias ejecutivas. Nada disponía sobre tales servicios en procesos judiciales.
Claro está, al momento cuando el Estado solicitó la descalificación del doctor Cintrón como perito médico de los peticionarios, la disposición aludida había sido enmendada para incluir a los tribunales de justicia dentro del ámbito de su prohibición. Véase el Art. 3.4(d) vigente, 3 L.P.R.A. sec. 1824(d). Dicha enmienda, sin embargo, no requiere necesariamente que se altere la situación del doctor Cintrón como perito en el caso de autos. Nótese que aun la nueva disposición vigente en cuestión está sujeta a varias condiciones para que entre en vigor la prohibición que establece. Una de esas condiciones es que el empleado gubernamental haya participado antes en el asunto en cuestión de manera personal y sustancial. 3 L.P.R.A. sec. 1824(e). Otra de las condiciones es que el servicio referido se preste durante las horas laborables del empleo gubernamental. Si tales condiciones no están presentes, el peritaje no está prohibido, aun asumiendo que el asunto en cuestión aquí se rija bajo la ley vigente, cosa que no es necesario resolverlo ahora en esta opinión.
En el caso de autos no se ha probado, ni siquiera se ha alegado, que el doctor Cintrón había participado previamente de manera personal y sustancial en el asunto sobre el cual se requiere su opinión pericial. No se ha cumplido con esta condición esencial para que se le aplique la prohibición en cuestión de la Ley de Etica Gubernamental. Tampoco se ha establecido o alegado que el servicio que se preste se realizará necesariamente durante horas laborables de su cargo médico en el Hospital Regional de Bayamón. Vista la evidente dificultad que ha *727tenido la parte demandante en procurar los servicios de un perito ginecólogo, si el doctor Cintrón no había participado de manera personal y sustancial en el asunto concreto del pleito antes de presentarse la demanda(1) el foro de ins-tancia ciertamente tiene la flexibilidad necesaria para fi-jar, por excepción, la vista con este perito de modo que no conflija con su horario oficial. De este modo se atiende la necesidad de la parte demandante de poder contar con prueba pericial en apoyo de su reclamación sin violar la prohibición de actuar como perito de personas privadas du-rante horas laborables.
Al reiterar normativamente aquí algunos de los fundamentos que expresamos por separado en nuestra decisión en García v. Hosp. Reg. de Guayama, supra, debemos enfatizar que, como se sabe, los demandantes en casos de impericia médica, especialmente en casos relacionados con la obstetricia y la ginecología, con frecuencia encaran serias dificultades en conseguir peritos médicos adecuados que les permitan presentar sus reclamaciones judiciales. Interpretar la Ley de Etica Gubernamental del modo tan estricto que nos propone el Procurador General, agravaría el problema aludido y podría conducir a que, en efecto, se le cierren las puertas de los tribunales a algunos que tienen derecho a que sus reclamaciones se diluciden judicialmente. Reiteradamente hemos resuelto que existe un vital interés público en que las controversias judiciales se adjudiquen conforme a la verdad de los hechos. Mercado v. Panthers Military Soc., Inc., 125 D.P.R. 98 (1990); Echevarría Jiménez v. Sucn. Pérez Meri, 123 D.P.R. 664 (1989); Berríos v. U.P.R., 116 D.P.R. 88 (1985); Pueblo v. Ríos Nogueras, 111 D.P.R. 647 (1981); J.R.T. v. Aut. de Comunica-*728ciones, 110 D.P.R. 879 (1981). Este vital interés público no puede lograrse si una parte no logra conseguir un perito para apoyar su reclamación, privando también de ese modo al foro judicial de la información especializada que tal perito puede proveer. Este Foro no puede acceder a tal interpretación, que no sirve a los mejores fines de la justicia. No puede ser que dicha ley haya sido aprobada para privar a los tribunales de medios vitales para realizar su ingente función.
Por las razones expuestas, se dictará sentencia para re-vocar las del foro apelativo y del de instancia, que ordena-ron la descalificación como perito médico del doctor Cin-tron en el caso de autos. Se devolverá este caso al tribunal de instancia para que continúen los procedimientos con-forme a lo aquí resuelto. También se dispondrá que el Re-glamento de Etica Gubernamental queda atemperado, en lo pertinente, por lo aquí resuelto. En vista de los fundamen-tos de esta decisión, se hace innecesario resolver la cuestión constitucional que se nos había planteado. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
El Juez Asociado Señor Rebollo López disintió sin opinión. El Juez Asociado Señor Corrada Del Río disintió mediante una opinión.

 La prohibición de que un funcionario público no intervenga judicialmente en algún caso o asunto respecto al cual éste había tenido antes del pleito una partici-pación personal y sustancial, es efectiva independientemente de que dicha interven-ción se haga durante horas laborables o no. Se trata de una prohibición que atañe en cualquier momento, por el obvio conflicto de interés que apareja.